DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that the Applicant has failed to provide the references provided to the Applicant by the Chinese Patent Office in application CN 201910562880.4, which the instant application claims foreign priority, on an IDS, and thus failed their Duty to Disclose per MPEP 2001.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 4 recites the limitation "the matrix array".  There is insufficient antecedent basis for this limitation in the claim.  Only an array was previously claimed.
Claims 7 and 15-18 are seen as vague and indefinite since it is unclear as to what the metes and bounds of the claims are based on what the Foreign Priority documents is claiming.  As written claims 7 and 15-18 require that the axial driving apparatus drive both the collecting apparatus and the centrifugal rotary generator to perform opposite motions.  This means both structures are moving.  However, the Foreign Priority document CN 201910562880.4 (using the EPO machine translation) states that this movement is a relative movement (see claim 7 and paragraphs 19, 20, and 49-51).  However, claims 7 and 15-18 are originally filed claims and will be read as originally filed, that both structures are moving to perform opposite motions.  This then brings into question the filing date of claims 7-10 and 15-20; as written the would not get the foreign priority date only the US filing date since both moving is not disclosed in the parent Chinese application.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10, 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9 and 10 are rejected due to their dependency.
Claims 7, 15, and 16 state that the axial driving apparatus drives both the collecting apparatus and the rotary generator.  Claims 8, 19, and 20 then state that the collecting apparatus is fixed to the rack.  As far as can be understood in claims 8, 19, and 20 the rack is stationary.  Therefore claims 8, 19, and 20 cannot further limit claims 7, 15, or 16 since they require the collecting apparatus to move.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (CN 104018238, herein Liu with EPO machine translation).  Regarding claim 1, Liu teaches:
A base part (receiving member 2) and a controller (computer control system 4 and array needle control circuit 5)
Wherein a collecting side of the base part is provided with a plurality of electrodes distributed in an array mode (needle array receiving plate 3)
A plurality of control interfaces of the controller are respectively used for controlling the corresponding electrodes to be electrified when started and the controller can control each control interface to be started according to a predetermined sequence (paragraph 31)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kim et al (Effect of Collector Temperature on the Porous Structure of Electrospun Fibers; herein Kim).  Regarding claim 2, Liu is silent to:
A heating plate for heating the collecting side of the base part
In the same field of endeavor Kim teaches heating the collector of an electrospinning apparatus (page 60, Experimental: Electrospinning section and Figure 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heater of Kim, since one can control end product properties based on the temperature of the collector (Kim: Abstract)
Regarding claim 3:
Wherein the base part is a substrate, the electrodes are inlaid on the collecting side of the substrate, and the heating plate I attached to a side, away from the electrodes, of the substrate
Liu teaches the base part (receiving member 2) is a substrate s seen in Figures 1-4 and that the electrodes are inlaid therein (Figure 4).  Kim further teaches the heater is attached as claimed (Figure 1)
Regarding claim 4, Liu teaches:
Wherein the electrodes are arranged in the matrix array mode (As seen in Figures 2-4), a spacing between the adjacent electrodes in an array direction ranges from 1 mm to 3 mm (3mm paragraph 34), and a collecting end of the electrode is circular having a diameter of no more than 1 mm or a square shape having a side length of no more than 1 mm (0.1-0.3 mm paragraph 31)
Regarding claim 5:
Wherein a heating temperature of the heating plate ranges from 25 to 100 degrees Celsius
As previously discussed Kim makes obvious the heater, Kim also teaches heating to 40, 50, 60, and 70 degrees Celsius (page 60, Results and Discussion, first paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. PGPub 2014/0051316; herein Zhang), in view of Liu.  Regarding claim 6, Zhang teaches:
A centrifugal rotary generator (rotatable nozzle 105 rotated by rotator 110, Figure 1A/B)
Wherein a spinning outlet is formed on a side edge of the centrifugal rotary generator (conductive tip 107)
The centrifugal rotary generator is capable of throwing a fluid-like material in an inner cavity out of the spinning outlet when rotating (the spinning material leaves the tip 107 of nozzle 105, there is therefore an inner cavity allowing material from the nozzle 105 to leave via the tip 107)
Zhang teaches deposition electrodes 115 that are arranged around the nozzle 105 as seen in Figure 1A, but it silent to
The centrifugal electrostatic spinning device further comprises the spinning track controllable collecting apparatus according to any one of claims claim 1
In the same field of endeavor Liu as previously discussed teaches the collector of claim 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the collector of Liu, since it allows for controlled and orderly collection of the electrospun material (Liu: paragraph 9)

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Liu as applied above, and further in view of Kim.
Regarding claim 11:
See remarks regarding claims 2 and 6.
Regarding claim 12:
See remarks regarding claims 3 and 6.
Regarding claim 13:
See remarks regarding claims 4 and 6.
Regarding claim 14:
See remarks regarding claims 5 and 6.

Allowable Subject Matter
Claims 7-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This allowability is based on the as filed claims where both structures are moving to perform opposite motion.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743